Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1, 3-5, 12, 15, and 18 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a semiconductor laser device of an edge emission type comprising: a semiconductor laser device of an edge emission type, the semiconductor laser device comprising: a multi-mode waveguide; a first facet of the multi-mode waveguide on an emission direction front side; a second facet of the multi-mode waveguide on an emission direction rear side, the second facet having the first width, wherein a width of the multi-mode waveguide, in the horizontal direction, is at least partially narrower than the first width, in a region between the first facet and the second facet, the region between the first facet and the second facet is 80% or less of a total length of the multi-mode waveguide, and a length of the fist facet is equal to or longer than a processing accuracy length at a time of cutting the emission direction front side, a length of the second facet is at least 5 m and longer than a processing accuracy at a time of cleaving the emission direction rear side, and a width of the first facet at the emission direction front facet and the width of the second facet at the emission direction rear side are substantially the same; in combination with the other recited limitations in the claim.
Claims 3-5, 12, 15, and 18 are allowable as dependent upon claim 1.
Claims 6-7, 13, 16 and 19 are allowed. 
 Independent claim 6 is allowed because the prior art does not teach or suggest a semiconductor laser device of an edge emission type, the semiconductor laser device comprising: a multi-mode waveguide; a first facet of the multi-mode waveguide on an emission direction front side, the first facet having a first width in a horizontal direction perpendicular to a longitudinal direction of the multi-mode waveguide; and a second facet of the multi-mode waveguide on an emission direction rear side, the second facet having the first width; and a current injection region from which current is injected into the multi-mode waveguide, the current injection region having a width, in the horizontal direction, that is at least partially narrower, in a region between the first facet on an emission direction front side and the second facet on an emission direction rear side, than a width, in the horizontal direction, of another region of the current injection region; in combination with the other recited limitations in the claim.
Claims 7, 13, 16 and 19 are allowable as dependent upon claim 6.
Claims 8-11, 14, 17, and 20-21 are allowed. 
Independent claim 8 is allowed because the prior art does not teach or suggest a semiconductor laser device of an edge emission type, the semiconductor laser device comprising: a multi-mode waveguide; a current injection region from which current is injected into the multi-mode waveguide, the current injection region having a width narrower than the multi-mode waveguide in a horizontal direction perpendicular to a longitudinal direction of the multi-mode waveguide, the current injection region being 80% or less of a total length of the multi-mode waveguide, portions of the multi-mode waveguide other than the current injection region being a same width; and a coverage region having a coverage width obtained by dividing, by two, a result of subtracting the width of the current injection region from a width of the multi-mode waveguide in the horizontal direction; in combination with the other recited limitations in the claim.
Claims 9-11, 14, 17, and 20-21 are allowable as dependent upon claim 8.
Prior art reference Hemenway et al. (2015/0296386; “Hemenway”) is the closest prior art of record in this application. However, Hemenway fails to disclose the second facet limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883